Citation Nr: 1015643	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a low back injury with degenerative disc disease 
(DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1965, October 1975 to December 1975 and January 1981 to 
January 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Veteran was provided a hearing before a Decision Review 
Officer (DRO) in November 2006.  A transcript of the 
testimony offered at this hearing has been associated with 
the record.  

The Board notes that the Veteran has separately raised a 
claim for a total disability evaluation based on individual 
unemployability (TDIU) and he has provided varying reasons as 
to his reasons for employment difficulties.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (holding that 
once a veteran submits evidence of a medical disability and 
submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for 
TDIU).  The RO is separately adjudicating this issue and the 
Board thus not need consider entitlement to a TDIU.  See Rice 
v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a 
footnote that ratings and TDIU claims may be separately 
adjudicated).  The TDIU claim, therefore, is not addressed in 
this decision.

In a March 2010 Written Brief Presentation the Veteran's 
representative raised a claim for service connection of a 
right hip disability, a claim to reopen a previously denied 
claim for service connection of asthma and a claim for an 
increased evaluation of depression.  These issues of 
entitlement service connection of a right hip disability and 
increased evaluation for depression, as well as the claim to 
reopen a claim for service connection of asthma have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's residuals of a low back injury with DDD 
have not manifested by ankylosis.

2.  Neurological impairment of the left lower extremity is 
manifested by no more than moderate incomplete paralysis of 
the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent 
residuals of a low back injury with DDD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).

2.  The criteria for a separate evaluation of 20 percent, but 
no greater, for left leg radiculopathy have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 5243-8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2004.  In March 2006 he was provided 
notice that addressed the rating criteria and effective date 
provisions pertinent to his claim and the claim was 
readjudicated in a January 2008 supplemental statement of the 
case.  Id.; Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

VA has obtained the Veteran's service treatment records, VA 
records and Social Security Administration (SSA) disability 
records, assisted the Veteran in obtaining evidence, afforded 
the Veteran physical examinations and obtained medical 
opinions as to the severity of his low back disability.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:

A 60% rating requires evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Note (1):  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, Diagnostic Code 5235 (vertebral fracture or 
dislocation), Diagnostic Code 5236 (sacroiliac injury and 
weakness), Diagnostic Code 5237 (lumbosacral or cervical 
strain), Diagnostic Code 5238 (spinal stenosis), Diagnostic 
Code 5239 (spondylolisthesis or segmental instability), 
Diagnostic Code 5240 (ankylosing spondylitis), Diagnostic 
Code 5241 (spinal fusion), Diagnostic Code 5242 (degenerative 
arthritis of the spine) (see also, Diagnostic Code 5003), 
Diagnostic Code 5243 (intervertebral disc syndrome) are 
evaluated as follows (unless intervertebral disc syndrome is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  

A 40% rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.

A 100% rating requires evidence of unfavorable ankylosis of 
the entire spine. 

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion is zero to 45 degrees, and left and right 
lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest 5 degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2009) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 (2009) provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve.  Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Factual Background

The Veteran filed his claim for an increased evaluation in 
June 2004.  He was shortly thereafter afforded a VA 
examination in October 2004.  At the time of this examination 
the Veteran related a history of daily pain in his back, but 
denied that he had any history of surgery on his back.  He 
reported conservative treatment of his condition.  He 
acknowledged flare-ups precipitated by long-standing, long-
walking, any strenuous activity, stooping, bending and 
lifting.  He did not then use crutches, braces or a cane with 
respect to assistive devices.  He reported that he was doing 
fairly well with his low back disability until March 2004 
when the condition became much worse.  He was then working as 
a teacher and had missed 7 days in the past 9 weeks due to 
this disability.  He was unable to do schoolwork or any 
strenuous activity.  He was sedentary and he had problems 
with sexual intercourse due to back pain.  He reported 6 
incapacitating episodes in the past year when he was ordered 
to bed by his doctor.  

Objective examination showed flexion of the dorsal lumbar 
spine to 45 degrees.  Extension was to zero degrees.  
Bilateral lateral flexion was to 10 degrees.  Bilateral 
rotation was to 10 degrees.  Examination showed no fatigue, 
weakness or lack of endurance.  Limitation of motion was 
secondary to pain and repetitive motion did not result in 
further decreased limitation of motion.  The examiner stated 
that it would be mere speculation on their part to estimate 
range of motion loss with flare-up.  There was no spasm, 
weakness or tenderness.  The Veteran was canted forward 10 
degrees.  There was no tricks deformity, atrophy or spasms.  
Straight leg raising was positive at 80 degrees on the left.  
Deep tendon reflexes were bilaterally equal.  

At his November 2006 DRO hearing the Veteran related the 
symptomatolgy of his low back disability and the impairment 
caused thereby.  He testified that his back pain had worsened 
over the past year.  He described the pain as unrelenting, no 
mater in what position he sat, stood or lay.  He described 
sleep impairment caused by this pain and related that he 
could not work as a result of this pain.  He testified that 
he had lost three teaching positions as a result of pain 
related factors, including depression.  He described pain 
radiating down his left leg as well as numbness from the hip 
to the knee on the outside of the left leg. He also described 
that sometimes he would go into spasms and be unable to move 
at all.  He related one recent incident when his back went 
into spasms while he was brushing his teeth resulting in him 
being unable to move for a good ten minutes.  He felt that he 
was more or less "temporarily paralyzed" at this time.  He 
stated that he used a cane to assist in ambulation and that 
he could only walk about a half of a city block without 
pausing for rest.  He stated that he could not dress himself, 
drive a car, vacuum, do any yard work or bend down.  He 
described his situation as totally debilitating.  He related 
that his doctor had informed him that it would be very 
difficult for him to work under the current circumstances of 
his condition.  

An April 2007 VA treatment note documents a complaint of low 
back pain temporarily relieved by facet injections.  Numbness 
down the lateral aspect of the left leg was noted as a 
characteristic at this time.  

In May 2007 the Veteran was once again provided a VA 
examination.  With respect to the peripheral nerves, the 
examiner noted subjective symptoms of weakness, numbness and 
pain on the left lateral thigh.  No muscle atrophy, abnormal 
muscle tone or bulk, tremors, ticks or other abnormal 
movements were found on motor examination.  No joint was 
affected by the nerve disorder.  The Veteran walked with an 
antalgic gait.  The Veteran described a history of 
incapacitating episodes requiring bed rest and treatment by a 
physician 3 times for 2 to 3 days each over the past year.  
There was no history of urinary incontinence, urgency, 
retention, nocturia, fecal incontinence, obstipation, or 
parasthesias.  However, numbness and unsteadiness were noted.  
The left leg seemed weak and the Veteran reported 
occasionally losing his balance and falling.  Fatigue, 
decreased motion, stiffness, weakness, spasms and constant 
pain were noted.  There were no apparent flare-ups.  
Intervertebral disc syndrome was noted.  The Veteran used no 
back brace, but was then using crutches due to a right ankle 
problem, although the Veteran did report that he occasionally 
used crutches due to aggravation of his back pain with 
walking.  He was able to walk 100 feet, and could stand and 
sit for 10 to 15 minutes and 30 to 60 minutes, respectively.  

Objective examination showed mild spasm of the thoracic 
sacrospinalis, but no atrophy, guarding, or weakness.  Also 
noted was moderate pain with motion and moderate tenderness.  
The Veteran had an antalgic gait, which appeared to be caused 
by a right ankle condition.  There was mild lumbar 
flattening, but no gibbus, kyphosis, lordosis, scoliosis or 
reverse lordosis.  Detailed motor examination showed active 
movement against full resistance (5/5) in all areas, but for 
hip extension on the left which showed active movement 
against some resistance (4/5).  Detailed sensory examination 
was normal in all areas, but for pain to pinprick (1/2, 
impaired) on the left lateral and anterior thigh.  Reflexes 
in all areas were normal.  There was no ankylosis.  Flexion 
was to 25 degrees.  Extension was to 15 degrees.  Bilateral 
lateral flexion was to 15 degrees.  Rotation was to 20 
degrees on the right and to 25 degrees on the left.  Active 
and passive ranges of motion were equal.  Pain was noted at 
end ranges of motion and there was no additional limitation 
of motion on repetitive use.  Lasegue's sign was negative.  
DDD of the lumbar spine with radiculopathy to the left leg 
was assessed.  

Analysis

At the outset of this decision, with respect to the general 
rating formula, the Board notes that the evidence must show 
ankylosis in order to substantiate a higher evaluation.  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury or surgical procedure. Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 
218, 221 (1995).  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996).  Repeated examination has not resulted in an 
impression of ankylosis and the Veteran's lumbar spine 
maintains range of motion in all planes, albeit significantly 
limited.  Consequently, the Board finds that the 
preponderance of the evidence is clearly against granting an 
increased evaluation under the general rating criteria.

With respect to the rating formula based on incapacitating 
episodes, the Board recognizes that the Veteran reported 
several episodes of incapacitating episodes over the past 
year during each VA examination.  However, under that 
formular, a 60 percent rating is warranted only where 
incapacitating episodes have a total duration of at least 6 
weeks during the past 12 months.  In this case, the Veteran 
did report 6 incapacitating episodes in the past year during 
his initial VA examination; however, it was not noted that 
such episodes lasted a total duration of 6 weeks.  The 2007 
VA examination was more specific as to the duration of 
episodes, but it was noted at that time that he described a 
history of incapacitating episodes requiring bed rest and 
treatment by a physician 3 times for 2 to 3 days each over 
the past year.  Given these findings, the Board concludes 
that the greater weight of evidence is against granting an 
increased evaluation under the formula based on 
incapacitating episodes.

The Board notes that functional loss as contemplated by the 
Court's holding in DeLuca was also considered.  In this case, 
a higher rating based on functional loss is not warranted.  
The Veteran clearly has complaints of chronic pain; decreased 
mobility; incapacitating episodes; and difficulty performing 
occupational and daily tasks.  Furthermore, the most recent 
VA examination included findings that the left leg seemed 
weak and the Veteran reported occasionally losing his balance 
and falling.  It was also noted that he described fatigue, 
decreased motion, stiffness, weakness, spasms and constant 
pain.   However, repetitive movement did not reveal 
limitation of motion beyond that initially elicited, which 
was 0 to 25 degrees flexion and 0 to 15 degrees extension.  
In this regard, the Board notes that the 40 percent rating 
already assigned contemplates significant impairment, 
including a severe degree of limited motion and 
incapacitating episodes having a duration of up to 4 weeks 
per year.  Moreover, as discussed below, the Board is 
awarding a separate 20 percent rating for neurological 
impairment in the left lower extremity based in large part 
upon the Veteran's subjective complaints.  Nevertheless, 
notwithstanding the severe nature of his disability, the 
greater weight of evidence is against finding a degree of 
funcational loss akin to ankylosis so as to warrant a higher 
rating for his spine disability.

With respect to the lower extremity, the Board notes that the 
Veteran's representative has asked for a separate compensable 
evaluation for peripheral neuropathy of the left lower 
extremity.  As alluded to above, the Board finds that the 
evidence supports assignment of a 20 percent evaluation, but 
no more, for neurological impairment of the left lower 
extremity.  Specifically, at VA examination in October 2004 
straight leg raising on the left was positive, indicating 
neurologic involvement and intervertebral disc syndrome.  See 
62 Fed. Reg. 8204 (February 24, 1997).  In resolving any 
doubt in favor of the Veteran, the Board further finds that 
the degree of disability most closely approximates that of 
moderate impairment.  In this regard, the Board notes the May 
2007 VA examination report, which revealed 4/5 hip extension 
on the left and 1/2 pain to pinprick on the left lateral and 
anterior thigh, as well as the Veteran's own omplaints of 
unsteadiness and weakness.  Despite his complaints, however, 
the Board finds that the overall record does not support a 
disability picture consistent with moderately severe, severe 
or complete paralysis.  In this regard, neither sensory and 
motor examination shows a degree of impairment consistent 
with a classification greater than "moderate."  

In sum, a separate 20 percent rating is warranted for 
radiculopathy throughout the pendency of this appeal; 
however, the preponderance of the evidence reflects that the 
Veteran's service-connected residuals of a low back injury 
with DDD is no more than 40 percent disabling for the entire 
period during the pendency of this appeal.  See Hart, supra.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Under Thun 
v. Peake, 22 Vet App 111 (2008), there is a three- step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate. Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
Board must determine whether the Veteran's disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability, to include the manifestations 
impacting his lower extremity, with the established criteria 
shows that the rating criteria more than reasonably describe 
the Veteran's disability level and symptomatology.  
Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a low back injury with DDD is denied.

Entitlement to a separate 20 percent, but no greater, 
evaluation for left leg radiculopathy is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


